In a proceeding pursuant to article 7 of the Real Property Tax Law, petitioners appeal from an order of the Supreme Court, Westchester County, dated April 29, 1975, which denied their motion to compel the respondent to file an answer. Order reversed, with $50 costs and disbursements, and motion granted. The respondent board is directed to serve its answer within 20 days after the date of entry of the order to be made hereon. We believe that the use of the word "shall” in section 712 of the Real Property Tax Law, as contrasted with the use of the word "may” in section 714, when read together with the legislative history of these sections, denotes an intention to compel the respondent in a proceeding brought to review a tax assessment in a city having a population of less than one million to serve an answer (see Matter of Dopfel v Breslin, 18 AD2d 1098). Gulotta, P. J., Latham, Margett, Damiani and Christ, JJ., concur.